DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. ALLOWABLE SUBJECT MATTER
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rozen et al. (US Pub.: 2017/0220929) in view of Hinds et al. (US Pub.: 2004/0128331).

As per claim 1, Rozen teaches/suggests a computation device, comprising: a storage unit (e.g. associated with memory in system 1100 such as system memory 1103 in Fig. 11), a controller unit (e.g. associated processor such as CPU 1101 and/or GPU 1102 in Fig. 11), and a conversion unit (e.g. associated processor such as CPU 1101 and/or GPU 1102 in Fig. 11), wherein: the storage unit is configured to store data; the controller unit is configured to obtain the first input data; and  transmit the first input data to the conversion unit; and the conversion unit is configured to convert the first input data into a second input data, the second input data being fixed-point data (e.g. associated with converting floating point data to fixed point data) (Fig. 1; Fig. 11; [0042]; [0044]; [0072]-[0083]; and [0085]).
Rozen does not teach the computation device, comprising:
having a first input data, information of a decimal point position, a flag bit indicating a data type of the first input data, and an identifier of data type conversion;
obtaining a plurality of operation instructions, the first input data, the information of the decimal point position, the flag bit indicating the data type of the first input data, and the identifier of data type conversion; and transmit information of the decimal point position, the flag bit indicating the data type of the first input data, and the identifier of data type conversion; and 
configured to convert according to the flag bit indicating the data type of the first input data, and the identifier of data type conversion.
Hinds teaches/suggests a computation device, comprising: having a first input data (e.g. data associated with floating point), information of a decimal point position (e.g. associated with decimal point location), a flag bit indicating a data type of the first input data (e.g. as the architecture converts either from floating point to fixed point or from fixed point to floating point, there would be data indicating the type of data that is to be converted in order to know which type of conversion is to be carry out), and an identifier of data type conversion (e.g. as the architecture converts either from floating point to fixed point or from fixed point to floating point, there would be data indicating the type of conversion to be carried out); obtaining a plurality of operation instructions (e.g. associated with instruction(s) for conversion between fixed-point number and floating-point number), the first input data, the information of the decimal point position, the flag bit indicating the data type of the first input data, and the identifier of data type conversion; and transmit information of the decimal point position, the flag bit indicating the data type of the first input data, and the identifier of data type conversion (e.g. associated obtaining all control data for properly implementing conversion between fixed-point number and floating-point number); and configured to convert according to the flag bit indicating the data type of the first input data, and the identifier of data type conversion (e.g. properly converting floating-point to fixed-point in accordance to the control data) (Fig. 8-9; [0015]-[0022]; and [0128]-[0137]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Hinds’ converting technique into Rozen’s computation device for the benefit of implementing a quick and efficient technique for converting between fixed-point representation of a number and a floating-point representation of a number ([0017]) to obtain the invention as specified in claim 1.

As per claim 2, Rozen and Hinds teach/suggest all the claimed features of claim 1 above, where Rozen and Hinds teach/suggest the computing device comprising wherein the computing device is configured to perform a machine learning computation, and further includes an operation unit, wherein: the storage unit is further configured to store operation instructions, the controller unit is further configured to obtain the plurality of operation instructions from the storage unit, and transmit the plurality of operation instructions to the operation unit, the conversion unit is further configured to transmit the second input data to the operation unit, and the operation unit is configured to operate the second input data according to the plurality of operation instructions to obtain a computation result (Rozen, Fig. 1; Fig. 11; [0042]; [0044]; [0072]-[0083]; [0085]; and Hinds, Fig. 8-9; [0015]-[0022]; [0128]-[0137]), functionally equate to the proper conversion between fixed-point number and floating-point number.

As per claim 3, Rozen and Hinds teach/suggest all the claimed features of claim 2 above, where Rozen and Hinds teach/suggest the computing device comprising wherein: the machine learning computation includes an artificial neural network operation, the first input data includes an input neuron and a weight, and the computation result is an output neuron (Rozen, Fig. 1; Fig. 11; [0042]; [0044]; [0072]-[0083]; [0085]; and Hinds, Fig. 8-9; [0015]-[0022]; [0128]-[0137]).

As per claim 12, Rozen and Hinds teach/suggest all the claimed features of claim 2 above, where Rozen and Hinds teach/suggest the computing device comprising wherein the one or more computation devices are configured to obtain data to be operated and control information from other processing devices, to perform a specified machine learning computation, and to transmit an execution result to the other processing devices through I/O interfaces, wherein: when the machine learning operation device includes a plurality of the computation devices, the plurality of computation devices is configured to couple and transmit data with each other through a specific structure, and the plurality of computation devices is configured to interconnect and to transmit data through a fast external device interconnection PCIE (peripheral component interface express) bus to support larger-scale machine learning computations, share the same one control system or have respective control systems, share the same one memory or have respective memories, and deploy an interconnection manner of any arbitrary interconnection topology. (Rozen, Fig. 1; Fig. 11; [0042]; [0044]; [0072]-[0083]; [0085]; and Hinds, Fig. 8-9; [0015]-[0022]; [0128]-[0137]), wherein it would have been obvious to one or ordinary skilled in the art to implement the above architecture.

As per claim 13, Rozen and Hinds teach/suggest all the claimed features of claim 12 above, where Rozen and Hinds teach/suggest the computing device comprising universal interconnection interfaces, other processing devices and a storage device, wherein: the machine learning operation device is configured to interact with the other processing devices to jointly perform user-specified computing operations, and the storage device is configured to couple with the machine learning operation device and the other processing devices respectively for storing data of the machine learning operation device and the other processing devices (Rozen, Fig. 1; Fig. 11; [0042]; [0044]; [0072]-[0083]; [0085]; and Hinds, Fig. 8-9; [0015]-[0022]; [0128]-[0137]), wherein it would have been obvious to one or ordinary skilled in the art to implement the above claimed features.

As per claim 14, Rozen and Hinds teach/suggest all the claimed features of claim 12 above, where Rozen and Hinds teach/suggest a neural network chip, comprising the machine learning operation device of claim 12 (Rozen, Fig. 1; Fig. 11; [0042]; [0044]; [0072]-[0083]; [0085]; and Hinds, Fig. 8-9; [0015]-[0022]; [0128]-[0137]).

As per claim 15, Rozen and Hinds teach/suggest all the claimed features of claim 14 above, where Rozen and Hinds teach/suggest an electronic device, comprising the neural network chip of claim 14 (Rozen, Fig. 1; Fig. 11; [0042]; [0044]; [0072]-[0083]; [0085]; and Hinds, Fig. 8-9; [0015]-[0022]; [0128]-[0137]).

As per claim 16, Rozen and Hinds teach/suggest all the claimed features of claim 15 above, where Rozen and Hinds teach/suggest the computing device comprising a board, comprising a storage device, an interface device, a control device, and the neural network chip of claim 15, wherein the neural network chip is respectively coupled with the storage device, the control device, and the interface device, the storage device is configured to store data, the interface device is configured to implement data transmission between the neural network chip and external devices, and the control device is configured to monitor a status of the neural network chip, wherein the storage device includes a plurality of groups of storage units, wherein each group of the plurality of groups of the storage units is coupled with the neural network chip through a bus, and the storage unit is a double data rate (DDR) synchronous dynamic random access memory (SDRAM), wherein the neural network chip includes a DDR controller for controlling data transmission and data storage of each of the storage units, and wherein the interface device includes standard PCIE interfaces (Rozen, Fig. 1; Fig. 11; [0042]; [0044]; [0072]-[0083]; [0085]; and Hinds, Fig. 8-9; [0015]-[0022]; [0094]; [0104]; [0112]; [0128]-[0137]), wherein it would have been obvious to one or ordinary skilled in the art to implement the above architecture.

As per claim 17, claim 17 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1.

As per claim 18, Rozen and Hinds teach/suggest all the claimed features of claim 17 above, where Rozen and Hinds teach/suggest the computing method comprising wherein the computation method is configured to perform a machine learning computation, and computation the method further includes: obtaining, by the operation unit, a plurality of operation instructions from the storage unit, and operating the second input data according to the plurality of operation instructions to obtain a computation result (Rozen, Fig. 1; Fig. 11; [0042]; [0044]; [0072]-[0083]; [0085]; and Hinds, Fig. 8-9; [0015]-[0022]; [0128]-[0137]).

As per claim 19, Rozen and Hinds teach/suggest all the claimed features of claim 18 above, where Rozen and Hinds teach/suggest the computing method comprising wherein: the machine learning computation includes the artificial neural network operation, the first input data includes an input neuron and a weight, and the computation result is an output neuron (Rozen, Fig. 1; Fig. 11; [0042]; [0044]; [0072]-[0083]; [0085]; and Hinds, Fig. 8-9; [0015]-[0022]; [0128]-[0137]).

As per claim 20, Rozen and Hinds teach/suggest all the claimed features of claim 17 above, where Rozen and Hinds teach/suggest the computing method comprising wherein: when the first input data, and the second input data are both fixed-point data, the decimal point position of the first input data is inconsistent with that of the second input data (Rozen, Fig. 1; Fig. 11; [0042]; [0044]; [0072]-[0083]; [0085]; and Hinds, Fig. 8-9; [0015]-[0022]; [0128]-[0137]), wherein it would have been obvious to one of ordinary skilled in the art to implement the above claimed features of having intermediate fixed-point computation for conversion to fixed-point data (e.g. Li et al. (US Patent 10,929,744): col. 7, ll. 8-34; and col. 13, l. 21 to col. 14, l. 37)).

As per claim 21, Rozen and Hinds teach/suggest all the claimed features of claim 20 above, where Rozen and Hinds teach/suggest the computing method comprising wherein when the first input data is fixed-point data, the method further includes: deriving a decimal point position of one or more intermediate results according to the decimal point position of the first input data, wherein the one or more intermediate results are obtained by operating according to the first input data (Rozen, Fig. 1; Fig. 11; [0042]; [0044]; [0072]-[0083]; [0085]; and Hinds, Fig. 8-9; [0015]-[0022]; [0128]-[0137]), wherein it would have been obvious to one of ordinary skilled in the art to implement the above claimed features. 

III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-21 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        July 14, 2022